Grant, C. J.
(after stating the facts). The sole question presented is whether the act in question, making the silver dollar of 412.5 grains troy of standard silver a full legal tender for all debts and dues, public and private, is constitutional. The learned counsel for the defendant have filed an elaborate brief upon the question, discussing the history of coinage in this country, and the various acts of Congress upon the subject. Did we not regard the question as foreclosed by the decisions of the Supreme Court of the United States, we should be compelled to enter upon a studious and laborious examination of the subject. We are., however, of the opinion that that court, in the so-called “Legal Tender Cases,” has placed the question beyond discussion in other courts. Knox v. Lee, 12 Wall. 457; Juilliard v. Greenman, 110 U. S. 444. Counsel argue that what was said in those cases affecting the questions they now raise was obiter dicta, and therefore not binding. We are of the opinion that the court in those cases fully covered the question. The language is clear and unmistakable. It appears conceded that it covers the question unless it is dictum. We must regard such holding as the deliberate and authoritative enunciation by the court of the law. We therefore decline to enter upon a discussion of the question, because, in our opinion, it is stare decisis. See Knox v. Lee, 12 Wall. 551-553. This case was subsequently approved by the nearly unanimous opinion of the same court in Juilliard v. Greenman, 110 U. S. 438, only one justice dissenting.
Decree affirmed, with costs.
The other Justices concurred.